Opinion issued January 27, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00753–CV




APRIL DAWN JORDAN AND NATIONWIDE MUTUAL INSURANCE
COMPANY, Appellants

V.

ANGELINA COON, Appellee




On Appeal from the 344th District Court
Chambers County, Texas
Trial Court Cause No. 19594




MEMORANDUM OPINIONAppellants April Dawn Jordan and Nationwide Mutual Insurance Company
have filed an unopposed motion to dismiss their appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.